"When the State enters into a plea agreement, it is held to the
                     most meticulous standards of both promise and performance with respect
                     to both the terms and the spirit of the plea bargain." Sparks v. State, 121
                     Nev. 107, 110, 110 P.3d 486, 487 (2005) (internal quotation marks
                     omitted). Here, only Burd, not the State, stipulated to a prison term of 48-
                     120 months if he violated the terms of the plea agreement. Additionally,
                     the plea agreement also included express terms stating that if Burd failed
                     to appear for his scheduled sentencing hearing or committed a new

                     criminal offense, the State "would regain the full right to argue for any
                     lawful sentence." Burd failed to appear for his sentencing hearing and he
                     committed a new offense, therefore, we conclude that the State did not
                     breach the plea agreement by arguing for habitual criminal adjudication.
                                 Second, Burd contends that his guilty plea was not entered
                     knowingly and intelligently because he "was not on notice that the State
                     could seek habitual criminal treatment if he violated the guilty plea
                     agreement." As a result, Burd claims that the district court abused its

                     discretion by adjudicating him as a habitual criminal. Challenges to the
                     validity of a guilty plea must generally be raised in the district court in the
                     first instance by either filing a motion to withdraw the guilty plea or

                     ...continued
                     State retains the right to argue, but the State agrees to a cap of six (6)
                     years on the top and will not seek habitual criminal treatment."
                     (Emphasis added.)

                           The district court adjudicated Burd as a habitual criminal pursuant
                           2
                     to NRS 207.010(1)(a) and sentenced him to 60-150 months.

     SUPREME COURT
          OF
        NEVADA

                                                            2
 (0) 1947A


oi                                                                                      DMMFM          'Asti
                commencing a post-conviction proceeding pursuant to NRS Chapter 34.
                See Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986), limited
                by Smith v. State, 110 Nev. 1009, 1010 n.1, 879 P.2d 60, 61 n.1 (1994); see
                also O'Guinn v. State, 118 Nev. 849, 851-52, 59 P.3d 488, 489-90 (2002).
                Burd did not challenge the validity of his plea in the district court and we
                conclude that the claim is not appropriate for review on direct appeal. See
                O'Guinn, 118 Nev. at 851-52, 59 P.3d at 489-90; see also Ford v. Warden,
                111 Nev. 872, 884, 901 P.2d 123, 130 (1995) (holding that an appellant
                "cannot change [his] theory underlying an assignment of error on appeal").
                Additionally, we conclude that Burd failed to demonstrate that the district
                court abused its discretion by adjudicating him as a habitual criminal.
                See NRS 207.010(2); O'Neill v. State, 123 Nev. 9, 15-16, 153 P.3d 38, 42-43

                (2007); Hughes v. State, 116 Nev. 327, 333, 996 P.2d 890, 893 (2000).
                Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                                                    J   .




                                        Hardesty




                cc: Hon. Michelle Leavitt, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A


                                                                                           SMERi